Appeal from decision and award of the Workmen’s Compensation Board. The question presented upon this appeal is whether the claimant was an employee of the appellant or whether he was an independent contractor. The claimant was a journeyman painter who worked at an hourly rate for various painting contractors and, when he was not engaged by painting contractors, he did painting and carpentry work for the appellant, who operated a dairy farm. The appellant furnished all the tools and the materials and paid the claimant $1.50 per hour for his work. On October 25, 1952, while the claimant was painting the roof of the appellant’s farmhouse he fell from a ladder and sustained accidental injuries. The appellant kept a record of payments made to the claimant in a separate payroll book which was intended to be submitted to the workmen’s compensation insurance carrier, together with a payroll book of appellant’s farm employees, as the basis of a payroll audit. The board’s finding that the claimant was an employee rather than an independent contractor was amply supported by the evidence. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present ■—• Poster, P. J., Bergan, Coon, HaJpem and Gibson, JJ.